Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 1 and 17 are objected to for “preparing”. It is suggested to amend the word to ‘producing’. 
Claim 8 is objected to for “through a filter”. This phrase is redundant. 
Claim 9 is objected to for “travels through the filter”. It is suggested to amend the phrase to ‘permeates the filter’.
Information Disclosure Statement (IDS)
The submitted IDS includes numerous foreign patent and non-patent documents. Said documents have not been submitted by Applicant. However, should these documents be pertinent to the claimed invention, they are expected to be submitted by Applicant for consideration. In the case they are irrelevant documents; they should be omitted from IDS. They have not been considered by the Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12-16, 17-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite for the phrase “wherein the comprises charcoal or activated carbon”. Claim language is incomplete. 
Claims 12-13 recite “the organic protein”. There is lack of antecedent basis in these claims. 
Claims 11-12, 17, 18, 19, 20 recite “peptide chelator”. Since the hydrolysate comprises numerous peptides, the phrase “peptide chelator” is a vague description of the material used. The specification shows the use of a rice hydrolysate comprising peptides. 
Claim 14 is indefinite. Claim 14 recites “A composition comprising a rice protein isolate prepared by the method of claim 1.” However, claim 1 is a method of reducing heavy metals from an organic food, not a method for producing a rice protein isolate. 
Claim 15, the claim language is confusing and misleading. It is not clear whether the rice protein isolate is the food to be treated or the rice protein isolate is the chelator, because the chelator is supposed to be a hydrolysate according to claims 1, 11 and 12. 
	Claim 16 recites that the peptide chelator is a rice protein hydrolysate. However, since a hydrolysate comprises a number of peptides, the peptide chelator being a hydrolysate is unclear. A hydrolysate comprising peptides is a more proper description. 
Claim 18 recites the limitation "protein chelator" in lines 4, 5, 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “The peptide chelator of claim 18”. Claim 18 is a method, not a product. 
Claim 20 ultimately depends on claim 18 which is a method, not a product. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2009/0075861; hereinafter R1) in view of Nahas et al. (US 2012/0046369; hereinafter R2).
Claim 1 is a method of reducing the concentration of heavy metals in an organic food using an organic certified or organic certifiable chelator. The chelator binds the heavy metals and the complex formed is separated to produce the organic food product with reduced heavy metal content. 
For examination purposes, “peptide chelator” in claim 1 is broadly interpreted a compound comprising peptide bonds; e.g. a protein. 
Claim 1 - R1 discloses a method for removing heavy metals from foods wherein the food is exposed to a heavy metal binding ligand, such as a concentrated protein or phytic acid. The heavy metal chelate is separated from the food. (Abstract)
Claim 7 - The heavy metals that may be removed include arsenic, cadmium, mercury; etc. [0016]
Claim 1 - The chelator may by a concentrated form of a protein, such as legume protein, pulse protein, vegetable protein, grain protein. The ligand may be selected to target specific metals. [0017, 0019, 0029]
Claims 8, 9 - The complex of the chelator and the heavy metal is separated by filtration. [0028, 0036-0038]
Claim 1 - A method of processing a food is claimed. (Claims 10-14)
Claim 1 - Since a protein concentrate and/or phytic acid are natural products; they can be organic products or may be organic certifiable. 
While R1 clearly teaches of using a protein concentrate (a protein concentrate may be a protein hydrolysate), R1 is silent to the use of protein hydrolysates, as chelator, derived from plants. 
Claims 11, 12, 17-20 - R2 discloses compositions with effective chelating activity. The compositions may be produced by enzymatically hydrolyzing hypoallergenic protein isolates derived from vegetables. (Abstract).
Claim 11, 18-20 - R2 discloses the production of yellow pea protein hydrolysate. [0078, 0085, 0086]
Claim 11, 12, 17 - R2 also teaches of a screening assay to determine the chelating capacity of the protein hydrolysate. [0087]
In summary, R1 clearly teaches of detoxifying food materials by using chelators comprising concentrated proteins and phytic acid. The heavy metal complex may be separated from the treated food by filtration. R2 teaches of protein hydrolysates that act as chelators of metals. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of R1 by using a chelating protein hydrolysate as taught/motivated by R2. The chelating protein hydrolysate of R2 is considered a protein concentrate since it is produced using a protein isolate. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in detoxifying a food, contaminated with heavy metals, using a plant protein hydrolysate or other chelating agents, such as phytic acid, EDTA or citric acid; also known in the art as potent chelating agents. Please see CN 104664182 (English Abstract) disclosing the treatment of rice protein with citric acid and EDTA solution for effectively removing heavy metals, e.g. cadmium. 
Claim 2 is limited to the use of activated carbon or charcoal in the method of producing an organic food. The use of activated carbon in producing a protein isolate is disclosed by US 2004/0254353. The use of impregnated activated carbon in removing trace of heavy metals is disclosed by KR2005074055. Therefore, the use of activated carbon with the chelator or as the chelator would have been obvious. 
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2009/0075861; hereinafter R1) and Nahas et al. (US 2012/0046369; hereinafter R2), further in view of CN 104664182 (English Abstract, herein after R3)
R3 clearly discloses the efficient removal of cadmium from rice protein using citric acid and EDTA. The rate of cadmium removal is 90% or more. (English abstract).
Therefore, removing heavy metals from a plant protein e.g. rice protein would have been obvious. 
Claims 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2009/0075861; hereinafter R1) and Nahas et al. (US 2012/0046369; hereinafter R2), further in view of Zhao et al. (Food Res. Int. 48: 876-884 (2012); herein after R4)
The disclosures or R1 and R2 are incorporated by reference as outlined above. 
While R1 teaches of a concentrated grain protein as a chelating agent and R2 discloses hydrolyzed plant proteins as chelating agents, R1 and R2 are silent to the use of rice protein hydrolysate as a source of chelating peptides. 
R4 discloses that rice protein hydrolysate comprises a metal chelating activity. (Abstract)
R4 discloses that rice protein hydrolysate inhibits lipid oxidation by scavenging free radicals and chelating pro-oxidant metals. R3 also quotes “potato protein hydrolysate” to have similar effect for chelating pro-oxidant metals. (page 882, right col. par. 1). Based on R2 and R3 disclosures, grain and vegetable protein hydrolysates are expected to possess chelating affinity for heavy metals. Therefore, the use of rice protein hydrolysate would have been obvious for removing heavy metals from foods.  
Therefore, it would have been obvious to use rice protein hydrolysate to chelate metals and separate the metal complexes from contaminated foods as taught by R1. 
It is noted that claim 1 is limited to “preparing an organic food product”. Based on the disclosures of R1-R3, foods of high heavy metal content may be treated by the inventive methods. Organic foods would obviously have been treated by the inventive methods for the same purpose of reducing heavy metals. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791